Title: To George Washington from John Barclay, 25 June 1783
From: Barclay, John
To: Washington, George


                  
                     Sir
                     Philada 25th June 1783
                  
                  The letter which we have the honor of forwarding your Excellency. We leatly reced: from the Baron de Capellon accompanied with six Kegs of herings, sent as a present from the Patriotic Society of the City of Enkhausen.  We have delivered them to Major Hodgson who has promised to forward them.  We shall always rejoice in having it in our power to render your Excellency any Service. We have the honor to be, with the most perfect esteem and greatest Respect Your Excellency’s Most Obt & Most Hble Servts
                  
                     John Barclay & Co.
                     
                  
               